Citation Nr: 1727130	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  16-46 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1958 to February 1961.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which, inter alia, denied service connection for posttraumatic stress disorder.  The Veteran filed a timely notice of disagreement (NOD) where he indicated that he was only appealing the denial of the claim for service connection for PTSD.  Subsequently, the Veteran filed a timely appeal via a VA Form 9.

The Board notes that the issue on appeal was characterized by the RO as entitlement to service connection for PTSD.  However, VA medical records indication that the Veteran has been diagnosed with generalized anxiety disorder.  Therefore, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed to develop the claim. 

In a December 2012 correspondence letter, the Veteran provided a statement in which he reported that he was at the front line in the Berlin Crisis in May 1959.  The Veteran stated that he was able to see the enemy behind and on the side of him which resulted in him having nightmares and breaking out with a cold sweat at night.  The Veteran's statements are consistent with the circumstances of his service insofar as he served in Germany as an infantryman at this time, and the Board takes judicial notice that there were tensions between East and West Germany at this time.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute") (citing FED. R. EVID. 201(b)).

Medical treatment records from the Salt Lake City VAMC note that the Veteran reported that he was told he had PTSD.  The Veteran further reported that he had nightmares two times a night and could wake up with night sweats.  Additionally, medical reports note that the Veteran has a history of depression/anxiety and PTSD.  

The Veteran underwent a neuropsychiatric assessment in April 2015 where it was noted that the Veteran had a diagnosis of generalized anxiety disorder by Dr. B.  At the time of the examination, the Veteran, under Beck Depression Inventory-II (BDI-II) self-reported depressive symptoms and received a score of 32, which was indicative of severe depression.  On a self-report measure of anxiety, the Beck Anxiety Inventory (BAI), he obtained a score of 23, which was indicative of moderate anxiety.  On the PTSD Checklist (PCL-5), a self-report measure of PTSD symptoms, he obtained a score of 61, which is indicative of severe PTSD.  He reported experiencing avoidance, negative alterations in mood and cognition, and hyperarousal symptoms over the past month.  

In a January 2016 mental health diagnostic interview report, the examiner noted that the Veteran did not report depressed mood, difficulty in falling asleep, difficulty in staying asleep, diminished ability to concentrate, low self-esteem, irritability, and isolation and social withdrawal.  The Veteran did not report manic symptoms to include elevated mood, racing thoughts, active suicidal ideations, decreased need for sleep, and increased energy.  The Veteran also did not report anxiety, difficulty controlling worries, restlessness, difficulty concentrating, irritability, and sleep disturbance.  The Veteran reported nightmares and night sweats, but no other PTSD symptoms such as anxiety, isolation, avoidance behavior and irritability, difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  He did not report fear or intrusive distressing recollection of events.  He did not have any thoughts, images, insomnia, flashbacks, avoidance of stimuli associated with the trauma, efforts to avoid thoughts, and feelings or conversations associated with trauma.  The Veteran did not exhibit any effort to avoid activities; places or people that arouse recollections of trauma; an inability to recall an important aspect of the trauma.  There were no feelings of detachment and no restricted range of affect.  The Veteran did not report any psychotic symptoms including hallucinations, delusions, or disorganized thought processes.  He did not exhibit disorganized and unpredictable behavior.  He did not report panic attack symptoms such as anxiety, shortness of breath, palpitation, and flushing.  The examiner assessed that the Veteran had a well-documented history of PTSD symptoms, but not enough for a diagnosis at that time.  The diagnosis indicated, "R/o PTSD." The phrase "rule out" is "typically used to identify an alternative diagnosis that is being actively considered, but for which sufficient data has not yet been obtained." Alvin E. House, DSM-IV Diagnosis in the Schools 33 (2002). "Rule out" is "a reminder or instruction to continue seeking the information which would allow a diagnosis to be conclusively identified or eliminated from consideration (for the present)." Id. cited in Ausler v. Shinseki, No. 12-3276, 2013 WL 5614245 (Oct. 15, 2013) (mem dec).
 
In July 2016, the Defense Personnel Records Information Retrieval System responded to the RO'S request to verify the Veteran's contention that he was at the frontline in Germany in May 1959.  They reported that they were not able to locate any unit records pertinent to the 54th Infantry for the calendar year of 1959.  They also reported that they reviewed other historical documents that were available to this office and they were not able to document the incident described in 1959.  In the April 2017 informal hearing presentation, the Veteran's representative, on his behalf, requested a remand to search further for the Veteran's decorations or medals to confirm the in-service stressor.  The representative also contends that the Veteran has a current diagnosis of PTSD.

The Veteran has not undergone a VA examination to address the etiology of his generalized anxiety disorder, or any other psychiatric disorder.  A clear diagnosis of PTSD has not been found in the Veteran's medical records.  Medical records do indicate that the Veteran was taking medication for his nightmares as described by the Veteran.  As such, a VA examination is required to determine whether the Veteran has a current psychiatric disability, to include PTSD and generalized anxiety disorder and, if so, whether it is related to service to include the claimed in-service stressor.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) (there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally under 38 C.F.R. § 3.303).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain from the Salt Lake City VAMC (and any associated facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since June 2016.  Follow the procedures sent forth in 38 C.F.R. § 3.159 (c) and (e) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Request any additional military personnel records for the Veteran that show his decorations and/or medals received as a result of his military service.   

3.  Obtain an opinion from a psychologist or psychiatrist.  An examination should be scheduled if, in the judgment of the psychologist or psychiatrist, one is needed to provide the requested opinion.

The psychologist or psychiatrist should provide an opinion as to whether any psychiatric disorder, other than PTSD, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.

As to PTSD, the psychologist or psychiatrist should indicate whether a diagnosis of PTSD has been warranted at any time since approximately June 2012 when the Veteran filed his claim for service connection in this case.  The psychologist or psychiatrist should specifically address the Veteran's statements of the in-service event, and his contention that he was diagnosed with PTSD.

All opinions must be accompanied by a rationale. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated psychologist or psychiatrist, and the opinion must include discussion of the Veteran's statements.

4.  After completing the requested actions, and any additional indicated development, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




